
	

113 HR 3696 : National Cybersecurity and Critical Infrastructure Protection Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3696
		IN THE SENATE OF THE UNITED STATES
		July 29, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to make certain improvements regarding cybersecurity and
			 critical infrastructure protection, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Cybersecurity and Critical Infrastructure Protection Act of 2014.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Securing the Nation Against Cyber Attack
				Sec. 101. Homeland Security Act of 2002 definitions.
				Sec. 102. Enhancement of cybersecurity.
				Sec. 103. Protection of critical infrastructure and information sharing.
				Sec. 104. National Cybersecurity and Communications Integration Center.
				Sec. 105. Cyber incident response and technical assistance.
				Sec. 106. Streamlining of Department cybersecurity organization.
				Title II—Public-Private Collaboration on Cybersecurity
				Sec. 201. Public-private collaboration on cybersecurity.
				Sec. 202. SAFETY Act and qualifying cyber incidents.
				Sec. 203. Prohibition on new regulatory authority.
				Sec. 204. Prohibition on additional authorization of appropriations.
				Sec. 205. Prohibition on collection activities to track individuals’ personally identifiable
			 information.
				Sec. 206. Cybersecurity scholars.
				Sec. 207. National Research Council study on the resilience and reliability of the Nation’s power
			 grid.
				Title III—Homeland Security Cybersecurity Workforce
				Sec. 301. Homeland security cybersecurity workforce.
				Sec. 302. Personnel authorities.
		ISecuring the Nation Against Cyber Attack
			101.Homeland Security Act of 2002 definitionsSection 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by adding at the end the
			 following new paragraphs:
				
					(19)The term critical infrastructure has the meaning given that term in section 1016(e) of the USA Patriot Act (42 U.S.C. 5195c(e)).
					(20)The term critical infrastructure owner means a person that owns critical infrastructure.
					(21)The term critical infrastructure operator means a critical infrastructure owner or other person that manages, runs, or operates, in whole or
			 in part, the day-to-day operations of critical infrastructure.
					(22)The term cyber incident means an incident, or an attempt to cause an incident, that, if successful, would—
						(A)jeopardize or imminently jeopardize, without lawful authority, the security, integrity,
			 confidentiality, or availability of an information system or network of
			 information systems or any information stored on, processed on, or
			 transiting such a system or network;
						(B)constitute a violation or imminent threat of violation of law, security policies, security
			 procedures, or acceptable use policies related to such a system or
			 network, or an act of terrorism against such a system or network; or
						(C)result in the denial of access to or degradation, disruption, or destruction of such a system or
			 network, or the defeat of an operations control or technical control
			 essential to the security or operation of such a system or network.
						(23)The term cybersecurity mission means activities that encompass the full range of threat reduction, vulnerability reduction,
			 deterrence, incident response, resiliency, and recovery activities to
			 foster the security and stability of cyberspace.
					(24)The term cybersecurity purpose means the purpose of ensuring the security, integrity, confidentiality, or availability of, or
			 safeguarding, an information system or network of information systems,
			 including protecting such a system or network, or data residing on such a
			 system or network, including protection of such a system or network, from—
						(A)a vulnerability of such a system or network;
						(B)a threat to the security, integrity, confidentiality, or availability of such a system or network,
			 or any information stored on, processed on, or transiting such a system or
			 network;
						(C)efforts to deny access to or degrade, disrupt, or destroy such a system or network; or
						(D)efforts to gain unauthorized access to such a system or network, including to gain such
			 unauthorized access for the purpose of exfiltrating information stored on,
			 processed on, or transiting such a system or network.
						(25)The term cyber threat means any action that may result in unauthorized access to, exfiltration of, manipulation of, harm
			 of, or impairment to the security, integrity, confidentiality, or
			 availability of an information system or network of information systems,
			 or information that is stored on, processed by, or transiting such a
			 system or network.
					(26)The term cyber threat information means information directly pertaining to—
						(A)a vulnerability of an information system or network of information systems of a government or
			 private entity;
						(B)a threat to the security, integrity, confidentiality, or availability of such a system or network
			 of a government or private entity, or any information stored on, processed
			 on, or transiting such a system or network;
						(C)efforts to deny access to or degrade, disrupt, or destroy such a system or network of a government
			 or private entity;
						(D)efforts to gain unauthorized access to such a system or network, including to gain such
			 unauthorized access for the purpose of exfiltrating information stored on,
			 processed on, or transiting such a system or network; or
						(E)an act of terrorism against an information system or network of information systems.
						(27)The term Federal civilian information systems—
						(A)means information, information systems, and networks of information systems that are owned,
			 operated, controlled, or licensed for use by, or on behalf of, any Federal
			 agency, including such systems or networks used or operated by another
			 entity on behalf of a Federal agency; but
						(B)does not include—
							(i)a national security system; or
							(ii)information, information systems, and networks of information systems that are owned, operated,
			 controlled, or licensed solely for use by, or on behalf of, the Department
			 of Defense, a military department, or an element of the intelligence
			 community.
							(28)The term information security means the protection of information, information systems, and networks of information systems from
			 unauthorized access, use, disclosure, disruption, modification, or
			 destruction in order to provide—
						(A)integrity, including guarding against improper information modification or destruction, including
			 ensuring nonrepudiation and authenticity;
						(B)confidentiality, including preserving authorized restrictions on access and disclosure, including
			 means for protecting personal privacy and proprietary information; and
						(C)availability, including ensuring timely and reliable access to and use of information.
						(29)The term information system means the underlying framework and functions used to process, transmit, receive, or store
			 information electronically, including programmable electronic devices,
			 communications networks, and industrial or supervisory control systems and
			 any associated hardware, software, or data.
					(30)The term private entity means any individual or any private or publically-traded company, public or private utility
			 (including a utility that is a unit of a State or local government, or a
			 political subdivision of a State government), organization, or
			 corporation, including an officer, employee, or agent thereof.
					(31)The term shared situational awareness means an environment in which cyber threat information is shared in real time between all
			 designated Federal cyber operations centers to provide actionable
			 information about all known cyber threats..
			102.Enhancement of cybersecurity
				(a)In generalSubtitle C of title II of the Homeland Security Act of 2002 is amended by adding at the end the
			 following new section:
					
						226.Enhancement of cybersecurityThe Secretary, in collaboration with the heads of other appropriate Federal Government entities,
			 shall conduct activities for cybersecurity purposes, including the
			 provision of shared situational awareness to each other to enable
			 real-time, integrated, and operational actions to protect from, prevent,
			 mitigate, respond to, and recover from cyber incidents..
				(b)Clerical amendments
					(1)Subtitle headingThe heading for subtitle C of title II of such Act is amended to read as follows:
						
							CCybersecurity and Information Sharing.
					(2)Table of contentsThe table of contents in section 1(b) of such Act is amended—
						(A)by adding after the item relating to section 225 the following new item:
							
								
									Sec. 226. Enhancement of cybersecurity.;and(B)by striking the item relating to subtitle C of title II and inserting the following new item:
							
								
									Subtitle C—Cybersecurity and Information Sharing.
						103.Protection of critical infrastructure and information sharing
				(a)In generalSubtitle C of title II of the Homeland Security Act of 2002, as amended by section 102, is further
			 amended by adding at the end the following new section:
					
						227.Protection of critical infrastructure and information sharing
							(a)Protection of critical infrastructure
								(1)In generalThe Secretary shall coordinate, on an ongoing basis, with Federal, State, and local governments,
			 national laboratories, critical infrastructure owners, critical
			 infrastructure operators, and other cross sector coordinating entities to—
									(A)facilitate a national effort to strengthen and maintain secure, functioning, and resilient critical
			 infrastructure from cyber threats;
									(B)ensure that Department policies and procedures enable critical infrastructure owners and critical
			 infrastructure operators to receive real-time, actionable, and relevant
			 cyber threat information;
									(C)seek industry sector-specific expertise to—
										(i)assist in the development of voluntary security and resiliency strategies; and
										(ii)ensure that the allocation of Federal resources are cost effective and reduce any burden on
			 critical infrastructure owners and critical infrastructure operators;
										(D)upon request of entities, facilitate and assist risk management efforts of such entities to reduce
			 vulnerabilities, identify and disrupt threats, and minimize consequences
			 to their critical infrastructure;
									(E)upon request of critical infrastructure owners or critical infrastructure operators, provide
			 education and assistance to such owners and operators on how they may use
			 protective measures and countermeasures to strengthen the security and
			 resilience of the Nation’s critical infrastructure; and
									(F)coordinate a research and development strategy to facilitate and promote advancements and
			 innovation in cybersecurity technologies to protect critical
			 infrastructure.
									(2)Additional responsibilitiesThe Secretary shall—
									(A)manage Federal efforts to secure, protect, and ensure the resiliency of Federal civilian
			 information systems using a risk-based and performance-based approach,
			 and, upon request of critical infrastructure owners or critical
			 infrastructure operators, support such owners’ and operators’ efforts to
			 secure, protect, and ensure the resiliency of critical infrastructure from
			 cyber threats;
									(B)direct an entity within the Department to serve as a Federal civilian entity by and among Federal,
			 State, and local governments, private entities, and critical
			 infrastructure sectors to provide multi-directional sharing of real-time,
			 actionable, and relevant cyber threat information;
									(C)build upon existing mechanisms to promote a national awareness effort to educate the general public
			 on the importance of securing information systems;
									(D)upon request of Federal, State, and local government entities and private entities, facilitate
			 expeditious cyber incident response and recovery assistance, and provide
			 analysis and warnings related to threats to and vulnerabilities of
			 critical information systems, crisis and consequence management support,
			 and other remote or on-site technical assistance with the heads of other
			 appropriate Federal agencies to Federal, State, and local government
			 entities and private entities for cyber incidents affecting critical
			 infrastructure;
									(E)engage with international partners to strengthen the security and resilience of domestic critical
			 infrastructure and critical infrastructure located outside of the United
			 States upon which the United States depends; and
									(F)conduct outreach to educational institutions, including historically black colleges and
			 universities, Hispanic serving institutions, Native American colleges, and
			 institutions serving persons with disabilities, to encourage such
			 institutions to promote cybersecurity awareness.
									(3)Rule of constructionNothing in this section may be construed to require any private entity to request assistance from
			 the Secretary, or require any private entity requesting such assistance to
			 implement any measure or recommendation suggested by the Secretary.
								(b)Critical infrastructure sectorsThe Secretary, in collaboration with the heads of other appropriate Federal agencies, shall
			 designate critical infrastructure sectors (that may include subdivisions
			 of sectors within a sector as the Secretary may determine appropriate).
			 The critical infrastructure sectors designated under this subsection may
			 include the following:
								(1)Chemical.
								(2)Commercial facilities.
								(3)Communications.
								(4)Critical manufacturing.
								(5)Dams.
								(6)Defense Industrial Base.
								(7)Emergency services.
								(8)Energy.
								(9)Financial services.
								(10)Food and agriculture.
								(11)Government facilities.
								(12)Healthcare and public health.
								(13)Information technology.
								(14)Nuclear reactors, materials, and waste.
								(15)Transportation systems.
								(16)Water and wastewater systems.
								(17)Such other sectors as the Secretary determines appropriate.
								(c)Sector specific agenciesThe Secretary, in collaboration with the relevant critical infrastructure sector and the heads of
			 other appropriate Federal agencies, shall recognize the Federal agency
			 designated as of November 1, 2013, as the Sector Specific Agency for each critical infrastructure sector designated under subsection (b). If the designated Sector
			 Specific Agency for a particular critical infrastructure sector is the
			 Department, for the purposes of this section, the Secretary shall carry
			 out this section. The Secretary, in coordination with the heads of each
			 such Sector Specific Agency shall—
								(1)support the security and resilience activities of the relevant critical infrastructure sector in
			 accordance with this subtitle; and
								(2)provide institutional knowledge and specialized expertise to the relevant critical infrastructure
			 sector.
								(d)Sector coordinating councils
								(1)RecognitionThe Secretary, in collaboration with each critical infrastructure sector and the relevant Sector
			 Specific Agency, shall recognize and partner with the Sector Coordinating
			 Council for each critical infrastructure sector designated under
			 subsection (b) to coordinate with each such sector on security and
			 resilience activities and emergency response and recovery efforts.
								(2)Membership
									(A)In generalThe Sector Coordinating Council for a critical infrastructure sector designated under subsection
			 (b) shall—
										(i)be comprised exclusively of relevant critical infrastructure owners, critical infrastructure
			 operators, private entities, and representative trade associations for the
			 sector;
										(ii)reflect the unique composition of each sector; and
										(iii)as appropriate, include relevant small, medium, and large critical infrastructure owners, critical
			 infrastructure operators, private entities, and representative trade
			 associations for the sector.
										(B)ProhibitionNo government entity with regulating authority shall be a member of the Sector Coordinating
			 Council.
									(C)LimitationThe Secretary shall have no role in the determination of the membership of a Sector Coordinating
			 Council.
									(3)Roles and responsibilitiesThe Sector Coordinating Council for a critical infrastructure sector shall—
									(A)serve as a self-governing, self-organized primary policy, planning, and strategic communications
			 entity for coordinating with the Department, the relevant Sector-Specific
			 Agency designated under subsection (c), and the relevant Information
			 Sharing and Analysis Centers under subsection (e) on security and
			 resilience activities and emergency response and recovery efforts;
									(B)establish governance and operating procedures, and designate a chairperson for the sector to carry
			 out the activities described in this subsection;
									(C)coordinate with the Department, the relevant Information Sharing and Analysis Centers under
			 subsection (e), and other Sector Coordinating Councils to update,
			 maintain, and exercise the National Cybersecurity Incident Response Plan
			 in accordance with section 229(b); and
									(D)provide any recommendations to the Department on infrastructure protection technology gaps to help
			 inform research and development efforts at the Department.
									(e)Sector information sharing and analysis centers
								(1)RecognitionThe Secretary, in collaboration with the relevant Sector Coordinating Council and the critical
			 infrastructure sector represented by such Council, and in coordination
			 with the relevant Sector Specific Agency, shall recognize at least one
			 Information Sharing and Analysis Center for each critical infrastructure
			 sector designated under subsection (b) for purposes of paragraph (3). No
			 other Information Sharing and Analysis Organizations, including
			 Information Sharing and Analysis Centers, may be precluded from having an
			 information sharing relationship within the National Cybersecurity and
			 Communications Integration Center established pursuant to section 228.
			 Nothing in this subsection or any other provision of this subtitle may be
			 construed to limit, restrict, or condition any private entity or activity
			 utilized by, among, or between private entities.
								(2)Roles and responsibilitiesIn addition to such other activities as may be authorized by law, at least one Information Sharing
			 and Analysis Center for a critical infrastructure sector shall—
									(A)serve as an information sharing resource for such sector and promote ongoing multi-directional
			 sharing of real-time, relevant, and actionable cyber threat information
			 and analysis by and among such sector, the Department, the relevant Sector
			 Specific Agency, and other critical infrastructure sector Information
			 Sharing and Analysis Centers;
									(B)establish governance and operating procedures to carry out the activities conducted under this
			 subsection;
									(C)serve as an emergency response and recovery operations coordination point for such sector, and upon
			 request, facilitate cyber incident response capabilities in coordination
			 with the Department, the relevant Sector Specific Agency and the relevant
			 Sector Coordinating Council;
									(D)facilitate cross-sector coordination and sharing of cyber threat information to prevent related or
			 consequential impacts to other critical infrastructure sectors;
									(E)coordinate with the Department, the relevant Sector Coordinating Council, the relevant Sector
			 Specific Agency, and other critical infrastructure sector Information
			 Sharing and Analysis Centers on the development, integration, and
			 implementation of procedures to support technology neutral, real-time
			 information sharing capabilities and mechanisms within the National
			 Cybersecurity and Communications Integration Center established pursuant
			 to section 228, including—
										(i)the establishment of a mechanism to voluntarily report identified vulnerabilities and opportunities
			 for improvement;
										(ii)the establishment of metrics to assess the effectiveness and timeliness of the Department’s and
			 Information Sharing and Analysis Centers’ information sharing
			 capabilities; and
										(iii)the establishment of a mechanism for anonymous suggestions and comments;
										(F)implement an integration and analysis function to inform sector planning, risk mitigation, and
			 operational activities regarding the protection of each critical
			 infrastructure sector from cyber incidents;
									(G)combine consequence, vulnerability, and threat information to share actionable assessments of
			 critical infrastructure sector risks from cyber incidents;
									(H)coordinate with the Department, the relevant Sector Specific Agency, and the relevant Sector
			 Coordinating Council to update, maintain, and exercise the National
			 Cybersecurity Incident Response Plan in accordance with section 229(b);
			 and
									(I)safeguard cyber threat information from unauthorized disclosure.
									(3)FundingOf the amounts authorized to be appropriated for each of fiscal years 2014, 2015, and 2016 for the
			 Cybersecurity and Communications Office of the Department, the Secretary
			 is authorized to use not less than $25,000,000 for any such year for
			 operations support at the National Cybersecurity and Communications
			 Integration Center established under section 228(a) of all recognized
			 Information Sharing and Analysis Centers under paragraph (1) of this
			 subsection.
								(f)ClearancesThe Secretary—
								(1)shall expedite the process of security clearances under Executive Order No. 13549 or successor
			 orders for appropriate representatives of Sector Coordinating Councils and
			 the critical infrastructure sector Information Sharing and Analysis
			 Centers; and
								(2)may so expedite such processing to—
									(A)appropriate personnel of critical infrastructure owners and critical infrastructure operators; and
									(B)any other person as determined by the Secretary.
									(g)Public-Private collaborationThe Secretary, in collaboration with the critical infrastructure sectors designated under
			 subsection (b), such sectors’ Sector Specific Agencies recognized under
			 subsection (c), and the Sector Coordinating Councils recognized under
			 subsection (d), shall—
								(1)conduct an analysis and review of the existing public-private partnership model and evaluate how
			 the model between the Department and critical infrastructure owners and
			 critical infrastructure operators can be improved to ensure the
			 Department, critical infrastructure owners, and critical infrastructure
			 operators are equal partners and regularly collaborate on all programs and
			 activities of the Department to protect critical infrastructure;
								(2)develop and implement procedures to ensure continuous, collaborative, and effective interactions
			 between the Department, critical infrastructure owners, and critical
			 infrastructure operators; and
								(3)ensure critical infrastructure sectors have a reasonable period for review and comment of all
			 jointly produced materials with the Department.
								(h)Recommendations regarding new agreementsNot later than 180 days after the date of the enactment of this section, the Secretary shall submit
			 to the appropriate congressional committees recommendations on how to
			 expedite the implementation of information sharing agreements for
			 cybersecurity purposes between the Secretary and critical information
			 owners and critical infrastructure operators and other private entities.
			 Such recommendations shall address the development and utilization of a
			 scalable form that retains all privacy and other protections in such
			 agreements in existence as of such date, including Cooperative and
			 Research Development Agreements. Such recommendations should also include
			 any additional authorities or resources that may be needed to carry out
			 the implementation of any such new agreements.
							(i)Rule of constructionNo provision of this title may be construed as modifying, limiting, or otherwise affecting the
			 authority of any other Federal agency under any other provision of law..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding after the item relating to
			 section 226 (as added by section 102) the following new item:
					
						
							Sec. 227. Protection of critical infrastructure and information sharing..
				104.National Cybersecurity and Communications Integration Center
				(a)In generalSubtitle C of title II of the Homeland Security Act of 2002, as amended by sections 102 and 103, is
			 further amended by adding at the end the following new section:
					
						228.National Cybersecurity and Communications Integration Center
							(a)EstablishmentThere is established in the Department the National Cybersecurity and Communications Integration
			 Center (referred to in this section as the Center), which shall be a Federal civilian information sharing interface that provides shared situational
			 awareness to enable real-time, integrated, and operational actions across
			 the Federal Government, and share cyber threat information by and among
			 Federal, State, and local government entities, Information Sharing and
			 Analysis Centers, private entities, and critical infrastructure owners and
			 critical infrastructure operators that have an information sharing
			 relationship with the Center.
							(b)CompositionThe Center shall include each of the following entities:
								(1)At least one Information Sharing and Analysis Center established under section 227(e) for each
			 critical infrastructure sector.
								(2)The Multi-State Information Sharing and Analysis Center to collaborate with State and local
			 governments.
								(3)The United States Computer Emergency Readiness Team to coordinate cyber threat information sharing,
			 proactively manage cyber risks to the United States, collaboratively
			 respond to cyber incidents, provide technical assistance to information
			 system owners and operators, and disseminate timely notifications
			 regarding current and potential cyber threats and vulnerabilities.
								(4)The Industrial Control System Cyber Emergency Response Team to coordinate with industrial control
			 systems owners and operators and share industrial control systems-related
			 security incidents and mitigation measures.
								(5)The National Coordinating Center for Telecommunications to coordinate the protection, response, and
			 recovery of national security emergency communications.
								(6)Such other Federal, State, and local government entities, private entities, organizations, or
			 individuals as the Secretary may consider appropriate that agree to be
			 included.
								(c)Cyber incidentIn the event of a cyber incident, the Secretary may grant the entities referred to in subsection
			 (a) immediate temporary access to the Center as a situation may warrant.
							(d)Roles and responsibilitiesThe Center shall—
								(1)promote ongoing multi-directional sharing by and among the entities referred to in subsection (a)
			 of timely and actionable cyber threat information and analysis on a
			 real-time basis that includes emerging trends, evolving threats, incident
			 reports, intelligence information, risk assessments, and best practices;
								(2)coordinate with other Federal agencies to streamline and reduce redundant reporting of cyber threat
			 information;
								(3)provide, upon request, timely technical assistance and crisis management support to Federal, State,
			 and local government entities and private entities that own or operate
			 information systems or networks of information systems to protect from,
			 prevent, mitigate, respond to, and recover from cyber incidents;
								(4)facilitate cross-sector coordination and sharing of cyber threat information to prevent related or
			 consequential impacts to other critical infrastructure sectors;
								(5)collaborate and facilitate discussions with Sector Coordinating Councils, Information Sharing and
			 Analysis Centers, Sector Specific Agencies, and relevant critical
			 infrastructure sectors on the development of prioritized Federal response
			 efforts, if necessary, to support the defense and recovery of critical
			 infrastructure from cyber incidents;
								(6)collaborate with the Sector Coordinating Councils, Information Sharing and Analysis Centers, Sector
			 Specific Agencies, and the relevant critical infrastructure sectors on the
			 development and implementation of procedures to support technology neutral
			 real-time information sharing capabilities and mechanisms;
								(7)collaborate with the Sector Coordinating Councils, Information Sharing and Analysis Centers, Sector
			 Specific Agencies, and the relevant critical infrastructure sectors to
			 identify requirements for data and information formats and accessibility,
			 system interoperability, and redundant systems and alternative
			 capabilities in the event of a disruption in the primary information
			 sharing capabilities and mechanisms at the Center;
								(8)within the scope of relevant treaties, cooperate with international partners to share information
			 and respond to cyber incidents;
								(9)safeguard sensitive cyber threat information from unauthorized disclosure;
								(10)require other Federal civilian agencies to—
									(A)send reports and information to the Center about cyber incidents, threats, and vulnerabilities
			 affecting Federal civilian information systems and critical infrastructure
			 systems and, in the event a private vendor product or service of such an
			 agency is so implicated, the Center shall first notify such private vendor
			 of the vulnerability before further disclosing such information;
									(B)provide to the Center cyber incident detection, analysis, mitigation, and response information; and
									(C)immediately send and disclose to the Center cyber threat information received by such agencies;
									(11)perform such other duties as the Secretary may require to facilitate a national effort to
			 strengthen and maintain secure, functioning, and resilient critical
			 infrastructure from cyber threats;
								(12)implement policies and procedures to—
									(A)provide technical assistance to Federal civilian agencies to prevent and respond to data breaches
			 involving unauthorized acquisition or access of personally identifiable
			 information that occur on Federal civilian information systems;
									(B)require Federal civilian agencies to notify the Center about data breaches involving unauthorized
			 acquisition or access of personally identifiable information that occur on
			 Federal civilian information systems without unreasonable delay after the
			 discovery of such a breach; and
									(C)require Federal civilian agencies to notify all potential victims of a data breach involving
			 unauthorized acquisition or access of personally identifiable information
			 that occur on Federal civilian information systems without unreasonable
			 delay, based on a reasonable determination of the level of risk of harm
			 and consistent with the needs of law enforcement; and
									(13)participate in exercises run by the Department’s National Exercise Program, where appropriate.
								(e)Integration and analysisThe Center, in coordination with the Office of Intelligence and Analysis of the Department, shall
			 maintain an integration and analysis function, which shall —
								(1)integrate and analyze all cyber threat information received from other Federal agencies, State and
			 local governments, Information Sharing and Analysis Centers, private
			 entities, critical infrastructure owners, and critical infrastructure
			 operators, and share relevant information in near real-time;
								(2)on an ongoing basis, assess and evaluate consequence, vulnerability, and threat information to
			 share with the entities referred to in subsection (a) actionable
			 assessments of critical infrastructure sector risks from cyber incidents
			 and to assist critical infrastructure owners and critical infrastructure
			 operators by making recommendations to facilitate continuous improvements
			 to the security and resiliency of the critical infrastructure of the
			 United States;
								(3)facilitate cross-sector integration, identification, and analysis of key interdependencies to
			 prevent related or consequential impacts to other critical infrastructure
			 sectors;
								(4)collaborate with the Information Sharing and Analysis Centers to tailor the analysis of information
			 to the specific characteristics and risk to a relevant critical
			 infrastructure sector; and
								(5)assess and evaluate consequence, vulnerability, and threat information regarding cyber incidents in
			 coordination with the Office of Emergency Communications of the Department
			 to help facilitate continuous improvements to the security and resiliency
			 of public safety communications networks.
								(f)Report of cyber attacks against Federal Government networksThe Secretary shall submit to the Committee on Homeland Security of the House of Representatives,
			 the Committee on Homeland Security and Governmental Affairs of the Senate,
			 and the Comptroller General of the United States an annual report that
			 summarizes major cyber incidents involving Federal civilian agency
			 information systems and provides aggregate statistics on the number of
			 breaches, the extent of any personally identifiable information that was
			 involved, the volume of data exfiltrated, the consequential impact, and
			 the estimated cost of remedying such breaches.
							(g)Report on the operations of the CenterThe Secretary, in consultation with the Sector Coordinating Councils and appropriate Federal
			 Government entities, shall submit to the Committee on Homeland Security of
			 the House of Representatives, the Committee on Homeland Security and
			 Governmental Affairs of the Senate, and the Comptroller General of the
			 United States an annual report on—
								(1)the capability and capacity of the Center to carry out its cybersecurity mission in accordance with
			 this section, and sections 226, 227, 229, 230, 230A, and 230B;
								(2)the extent to which the Department is engaged in information sharing with each critical
			 infrastructure sector designated under section 227(b), including—
									(A)the extent to which each such sector has representatives at the Center; and
									(B)the extent to which critical infrastructure owners and critical infrastructure operators of each
			 critical infrastructure sector participate in information sharing at the
			 Center;
									(3)the volume and range of activities with respect to which the Secretary collaborated with the Sector
			 Coordinating Councils and the Sector-Specific Agencies to promote greater
			 engagement with the Center; and
								(4)the volume and range of voluntary technical assistance sought and provided by the Department to
			 each critical infrastructure owner and critical infrastructure operator..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding after the item relating to
			 section 227 (as added by section 103) the following new item:
					
						
							Sec. 228. National Cybersecurity and Communications Integration Center..
				(c)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the effectiveness of the
			 National Cybersecurity and Communications Integration Center established
			 under section 228 of the Homeland Security Act of 2002, as added by
			 subsection (a) of this section, in carrying out its cybersecurity mission
			 (as such term is defined in section 2 of the Homeland Security Act of
			 2002, as amended by section 101) in accordance with this Act and such
			 section 228 and sections 226, 227, 229, 230, 230A, and 230B of the
			 Homeland Security Act of 2002, as added by this Act.
				105.Cyber incident response and technical assistance
				(a)In generalSubtitle C of title II of the Homeland Security Act of 2002, as amended by sections 102, 103, and
			 104, is further amended by adding at the end the following new section:
					
						229.Cyber incident response and technical assistance
							(a)In generalThe Secretary shall establish Cyber Incident Response Teams to—
								(1)upon request, provide timely technical assistance and crisis management support to Federal, State,
			 and local government entities, private entities, and critical
			 infrastructure owners and critical infrastructure operators involving
			 cyber incidents affecting critical infrastructure; and
								(2)upon request, provide actionable recommendations on security and resilience measures and
			 countermeasures to Federal, State, and local government entities, private
			 entities, and critical infrastructure owners and critical infrastructure
			 operators prior to, during, and after cyber incidents.
								(b)CoordinationIn carrying out subsection (a), the Secretary shall coordinate with the relevant Sector Specific
			 Agencies, if applicable.
							(c)Cyber incident response planThe Secretary, in coordination with the Sector Coordinating Councils, Information Sharing and
			 Analysis Centers, and Federal, State, and local governments, shall
			 develop, regularly update, maintain, and exercise a National Cybersecurity
			 Incident Response Plan which shall—
								(1)include effective emergency response plans associated with cyber threats to critical
			 infrastructure, information systems, or networks of information systems;
								(2)ensure that such National Cybersecurity Incident Response Plan can adapt to and reflect a changing
			 cyber threat environment, and incorporate best practices and lessons
			 learned from regular exercises, training, and after-action reports; and
								(3)facilitate discussions on the best methods for developing innovative and useful cybersecurity
			 exercises for coordinating between the Department and each of the critical
			 infrastructure sectors designated under section 227(b).
								(d)Update to Cyber Incident Annex to the National Response FrameworkThe Secretary, in coordination with the heads of other Federal agencies and in accordance with the
			 National Cybersecurity Incident Response Plan under subsection (c), shall
			 regularly update, maintain, and exercise the Cyber Incident Annex to the
			 National Response Framework of the Department..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding after the item relating to
			 section 228 (as added by section 104) the following new item:
					
						
							Sec. 229. Cyber incident response and technical assistance..
				106.Streamlining of Department cybersecurity organization
				(a)Cybersecurity and infrastructure protection directorateThe National Protection and Programs Directorate of the Department of Homeland Security shall,
			 after the date of the enactment of this Act, be known and designated as
			 the Cybersecurity and Infrastructure Protection Directorate. Any reference to the National Protection and Programs Directorate of the Department in any law,
			 regulation, map, document, record, or other paper of the United States
			 shall be deemed to be a reference to the Cybersecurity and Infrastructure
			 Protection Directorate of the Department.
				(b)Senior leadership of the Cybersecurity and Infrastructure Protection Directorate
					(1)In generalParagraph (1) of section 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended
			 by adding at the end the following new subparagraphs:
						
							(K)Under Secretary for Cybersecurity and Infrastructure Protection.
							(L)Deputy Under Secretary for Cybersecurity.
							(M)Deputy Under Secretary for Infrastructure Protection..
					(2)Continuation in officeThe individuals who hold the positions referred to in subparagraphs (K), (L), and (M) of subsection
			 (a) of section 103 of the Homeland Security Act of 2002 (as added by
			 paragraph (1) of this subsection) as of the date of the enactment of this
			 Act may continue to hold such positions.
					(c)Report on improving the capability and effectiveness of the Cybersecurity and Communications OfficeTo improve the operational capability and effectiveness in carrying out the cybersecurity mission
			 (as such term is defined in section 2 of the Homeland Security Act of
			 2002, as amended by section 101) of the Department of Homeland Security,
			 the Secretary of Homeland Security shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report on—
					(1)the feasibility of making the Cybersecurity and Communications Office of the Department an
			 operational component of the Department;
					(2)recommendations for restructuring the SAFETY Act Office within the Department to protect and
			 maintain operations in accordance with the Office’s mission to provide
			 incentives for the development and deployment of anti-terrorism
			 technologies while elevating the profile and mission of the Office,
			 including the feasibility of utilizing third-party registrars for
			 improving the throughput and effectiveness of the certification process.
					(d)Report on cybersecurity acquisition capabilitiesThe Secretary of Homeland Security shall assess the effectiveness of the Department of Homeland
			 Security’s acquisition processes and the use of existing authorities for
			 acquiring cybersecurity technologies to ensure that such processes and
			 authorities are capable of meeting the needs and demands of the
			 Department’s cybersecurity mission (as such term is defined in section 2
			 of the Homeland Security Act of 2002, as amended by section 101). Not
			 later than 180 days after the date of the enactment of this Act, the
			 Secretary shall submit to the Committee on Homeland Security of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report on the effectiveness of the Department’s
			 acquisition processes for cybersecurity technologies.
				(e)Resource informationThe Secretary of Homeland Security shall make available Department of Homeland Security contact
			 information to serve as a resource for Sector Coordinating Councils and
			 critical infrastructure owners and critical infrastructure operators to
			 better coordinate cybersecurity efforts with the Department relating to
			 emergency response and recovery efforts for cyber incidents.
				IIPublic-Private Collaboration on Cybersecurity
			201.Public-private collaboration on cybersecurity
				(a)National Institute of Standards and Technology
					(1)In generalThe Director of the National Institute of Standards and Technology, in coordination with the
			 Secretary of Homeland Security, shall, on an ongoing basis, facilitate and
			 support the development of a voluntary, industry-led set of standards,
			 guidelines, best practices, methodologies, procedures, and processes to
			 reduce cyber risks to critical infrastructure. The Director, in
			 coordination with the Secretary—
						(A)shall—
							(i)coordinate closely and continuously with relevant private entities, critical infrastructure owners
			 and critical infrastructure operators, Sector Coordinating Councils,
			 Information Sharing and Analysis Centers, and other relevant industry
			 organizations, and incorporate industry expertise to the fullest extent
			 possible;
							(ii)consult with the Sector Specific Agencies, Federal, State and local governments, the governments of
			 other countries, and international organizations;
							(iii)utilize a prioritized, flexible, repeatable, performance-based, and cost-effective approach,
			 including information security measures and controls, that may be
			 voluntarily adopted by critical infrastructure owners and critical
			 infrastructure operators to help them identify, assess, and manage cyber
			 risks;
							(iv)include methodologies to—
								(I)identify and mitigate impacts of the cybersecurity measures or controls on business
			 confidentiality; and
								(II)protect individual privacy and civil liberties;
								(v)incorporate voluntary consensus standards and industry best practices, and align with voluntary
			 international standards to the fullest extent possible;
							(vi)prevent duplication of regulatory processes and prevent conflict with or superseding of regulatory
			 requirements, mandatory standards, and processes; and
							(vii)include such other similar and consistent elements as determined necessary; and
							(B)shall not prescribe or otherwise require—
							(i)the use of specific solutions;
							(ii)the use of specific information technology products or services; or
							(iii)that information technology products or services be designed, developed, or manufactured in a
			 particular manner.
							(2)LimitationInformation shared with or provided to the Director of the National Institute of Standards and
			 Technology or the Secretary of Homeland Security for the purpose of the
			 activities under paragraph (1) may not be used by any Federal, State, or
			 local government department or agency to regulate the activity of any
			 private entity.
					(b)Amendment
					(1)In generalSubtitle C of title II of the Homeland Security Act of 2002, as amended by sections 102, 103, 104,
			 and 105, is further amended by adding at the end the following new
			 section:
						
							230.Public-private collaboration on cybersecurity
								(a)MeetingsThe Secretary shall meet with the Sector Coordinating Council for each critical infrastructure
			 sector designated under section 227(b) on a biannual basis to discuss the
			 cybersecurity threat to critical infrastructure, voluntary activities to
			 address cybersecurity, and ideas to improve the public-private partnership
			 to enhance cybersecurity, in which the Secretary shall—
									(1)provide each Sector Coordinating Council an assessment of the cybersecurity threat to each critical
			 infrastructure sector designated under section 227(b), including
			 information relating to—
										(A)any actual or assessed cyber threat, including a consideration of adversary capability and intent,
			 preparedness, target attractiveness, and deterrence capabilities;
										(B)the extent and likelihood of death, injury, or serious adverse effects to human health and safety
			 caused by an act of terrorism or other disruption, destruction, or
			 unauthorized use of critical infrastructure;
										(C)the threat to national security caused by an act of terrorism or other disruption, destruction, or
			 unauthorized use of critical infrastructure; and
										(D)the harm to the economy that would result from an act of terrorism or other disruption,
			 destruction, or unauthorized use of critical infrastructure; and
										(2)provide recommendations, which may be voluntarily adopted, on ways to improve cybersecurity of
			 critical infrastructure.
									(b)Report
									(1)In generalStarting 30 days after the end of the fiscal year in which the National Cybersecurity and Critical
			 Infrastructure Protection Act of 2013 is enacted and annually thereafter,
			 the Secretary shall submit to the appropriate congressional committees a
			 report on the state of cybersecurity for each critical infrastructure
			 sector designated under section 227(b) based on discussions between the
			 Department and the Sector Coordinating Council in accordance with
			 subsection (a) of this section. The Secretary shall maintain a public copy
			 of each report, and each report may include a non-public annex for
			 proprietary, business-sensitive information, or other sensitive
			 information. Each report shall include, at a minimum information relating
			 to—
										(A)the risk to each critical infrastructure sector, including known cyber threats, vulnerabilities,
			 and potential consequences;
										(B)the extent and nature of any cybersecurity incidents during the previous year, including the extent
			 to which cyber incidents jeopardized or imminently jeopardized information
			 systems;
										(C)the current status of the voluntary, industry-led set of standards, guidelines, best practices,
			 methodologies, procedures, and processes to reduce cyber risks within each
			 critical infrastructure sector; and
										(D)the volume and range of voluntary technical assistance sought and provided by the Department to
			 each critical infrastructure sector.
										(2)Sector Coordinating Council responseBefore making public and submitting each report required under paragraph (1), the Secretary shall
			 provide a draft of each report to the Sector Coordinating Council for the
			 critical infrastructure sector covered by each such report. The Sector
			 Coordinating Council at issue may provide to the Secretary a written
			 response to such report within 45 days of receiving the draft. If such
			 Sector Coordinating Council provides a written response, the Secretary
			 shall include such written response in the final version of each report
			 required under paragraph (1).
									(c)LimitationInformation shared with or provided to a Sector Coordinating Council, a critical infrastructure
			 sector, or the Secretary for the purpose of the activities under
			 subsections (a) and (b) may not be used by any Federal, State, or local
			 government department or agency to regulate the activity of any private
			 entity..
					(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding after the item relating to
			 section 229 (as added by section 105) the following new item:
						
							
								Sec. 230. Public-private collaboration on cybersecurity..
					202.SAFETY Act and qualifying cyber incidents
				(a)In generalThe Support Anti-Terrorism By Fostering Effective Technologies Act of 2002 (6 U.S.C. 441 et seq.)
			 is amended—
					(1)in section 862(b) (6 U.S.C. 441(b))—
						(A)in the heading, by striking Designation of Qualified Anti-Terrorism Technologies and inserting Designation of Anti-Terrorism and Cybersecurity Technologies;
						(B)in the matter preceding paragraph (1), by inserting and cybersecurity after anti-terrorism;
						(C)in paragraphs (3), (4), and (5), by inserting or cybersecurity after anti-terrorism each place it appears; and
						(D)in paragraph (7)—
							(i)by inserting or cybersecurity technology after Anti-terrorism technology; and
							(ii)by inserting or qualifying cyber incidents after acts of terrorism;
							(2)in section 863 (6 U.S.C. 442)—
						(A)by inserting or cybersecurity after anti-terrorism each place it appears;
						(B)by inserting or qualifying cyber incident after act of terrorism each place it appears; and
						(C)by inserting or qualifying cyber incidents after acts of terrorism each place it appears;
						(3)in section 864 (6 U.S.C. 443)—
						(A)by inserting or cybersecurity after anti-terrorism each place it appears; and
						(B)by inserting or qualifying cyber incident after act of terrorism each place it appears; and
						(4)in section 865 (6 U.S.C. 444)—
						(A)in paragraph (1)—
							(i)in the heading, by inserting or cybersecurity after anti-terrorism;
							(ii)by inserting or cybersecurity after anti-terrorism;
							(iii)by inserting or qualifying cyber incidents after acts of terrorism; and
							(iv)by inserting or incidents after such acts; and
							(B)by adding at the end the following new paragraph:
							
								(7)Qualifying cyber incident
									(A)In generalThe term qualifying cyber incident means any act that the Secretary determines meets the requirements under subparagraph (B), as such
			 requirements are further defined and specified by the Secretary.
									(B)RequirementsA qualifying cyber incident meets the requirements of this subparagraph if—
										(i)the incident is unlawful or otherwise exceeds authorized access authority;
										(ii)the incident disrupts or imminently jeopardizes the integrity, operation, confidentiality, or
			 availability of programmable electronic devices, communication networks,
			 including hardware, software and data that are essential to their reliable
			 operation, electronic storage devices, or any other information system, or
			 the information that system controls, processes, stores, or transmits;
										(iii)the perpetrator of the incident gains access to an information system or a network of information
			 systems resulting in—
											(I)misappropriation or theft of data, assets, information, or intellectual property;
											(II)corruption of data, assets, information, or intellectual property;
											(III)operational disruption; or
											(IV)an adverse effect on such system or network, or the data, assets, information, or intellectual
			 property contained therein; and
											(iv)the incident causes harm inside or outside the United States that results in material levels of
			 damage, disruption, or casualties severely affecting the United States
			 population, infrastructure, economy, or national morale, or Federal,
			 State, local, or tribal government functions.
										(C)Rule of constructionFor purposes of clause (iv) of subparagraph (B), the term severely includes any qualifying cyber incident, whether at a local, regional, state, national,
			 international, or tribal level, that affects—
										(i)the United States population, infrastructure, economy, or national morale, or
										(ii)Federal, State, local, or tribal government functions..
						(b)FundingOf the amounts authorized to be appropriated for each of fiscal years 2014, 2015, and 2016 for the
			 Department of Homeland Security, the Secretary of Homeland Security is
			 authorized to use not less than $20,000,000 for any such year for the
			 Department’s SAFETY Act Office.
				203.Prohibition on new regulatory authorityThis Act and the amendments made by this Act (except that this section shall not apply in the case
			 of section 202 of this Act and the amendments made by such section 202) do
			 not—
				(1)create or authorize the issuance of any new regulations or additional Federal Government regulatory
			 authority; or
				(2)permit regulatory actions that would duplicate, conflict with, or supercede regulatory
			 requirements, mandatory standards, or related processes.
				204.Prohibition on additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act. This Act and such amendments shall be carried out using
			 amounts otherwise available for such purposes.
			205.Prohibition on collection activities to track individuals’ personally identifiable informationNothing in this Act shall permit the Department of Homeland Security to engage in the monitoring,
			 surveillance, exfiltration, or other collection activities for the purpose
			 of tracking an individual’s personally identifiable information.
			206.Cybersecurity scholarsThe Secretary of Homeland Security shall determine the feasibility and potential benefit of
			 developing a visiting security researchers program from academia,
			 including cybersecurity scholars at the Department of Homeland Security’s
			 Centers of Excellence, as designated by the Secretary, to enhance
			 knowledge with respect to the unique challenges of addressing cyber
			 threats to critical infrastructure. Eligible candidates shall possess
			 necessary security clearances and have a history of working with Federal
			 agencies in matters of national or domestic security.
			207.National Research Council study on the resilience and reliability of the Nation’s power grid
				(a)Independent studyNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in coordination with the heads of other departments and
			 agencies, as necessary, shall enter into an agreement with the National
			 Research Council to conduct research of the future resilience and
			 reliability of the Nation’s electric power transmission and distribution
			 system. The research under this subsection shall be known as the Saving More American Resources Today Study or the SMART Study. In conducting such research, the National Research Council shall—
					(1)research the options for improving the Nation’s ability to expand and strengthen the capabilities
			 of the Nation’s power grid, including estimation of the cost, time scale
			 for implementation, and identification of the scale and scope of any
			 potential significant health and environmental impacts;
					(2)consider the forces affecting the grid, including technical, economic, regulatory, environmental,
			 and geopolitical factors, and how such forces are likely to affect—
						(A)the efficiency, control, reliability and robustness of operation;
						(B)the ability of the grid to recover from disruptions, including natural disasters and terrorist
			 attacks;
						(C)the ability of the grid to incorporate greater reliance on distributed and intermittent power
			 generation and electricity storage;
						(D)the ability of the grid to adapt to changing patterns of demand for electricity; and
						(E)the economic and regulatory factors affecting the evolution of the grid;
						(3)review Federal, State, industry, and academic research and development programs and identify
			 technological options that could improve the future grid;
					(4)review studies and analyses prepared by the North American Electric Reliability Corporation (NERC)
			 regarding the future resilience and reliability of the grid;
					(5)review the implications of increased reliance on digital information and control of the power grid
			 for improving reliability, resilience, and congestion and for potentially
			 increasing vulnerability to cyber attack;
					(6)review regulatory, industry, and institutional factors and programs affecting the future of the
			 grid;
					(7)research the costs and benefits, as well as the strengths and weaknesses, of the options identified
			 under paragraph (1) to address the emerging forces described in paragraph
			 (2) that are shaping the grid;
					(8)identify the barriers to realizing the options identified and suggest strategies for overcoming
			 those barriers including suggested actions, priorities, incentives, and
			 possible legislative and executive actions; and
					(9)research the ability of the grid to integrate existing and future infrastructure, including
			 utilities, telecommunications lines, highways, and other critical
			 infrastructure.
					(b)Cooperation and access to information and personnelThe Secretary shall ensure that the National Research Council receives full and timely cooperation,
			 including full access to information and personnel, from the Department of
			 Homeland Security, the Department of Energy, including the management and
			 operating components of the Departments, and other Federal departments and
			 agencies, as necessary, for the purposes of conducting the study described
			 in subsection (a).
				(c)Report
					(1)In generalNot later than 18 months from the date on which the Secretary enters into the agreement with the
			 National Research Council described in subsection (a), the National
			 Research Council shall submit to the Secretary and the Committee on
			 Homeland Security and the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Homeland Security and Governmental
			 Affairs and the Committee on Energy and Natural Resources of the Senate a
			 report containing the findings of the research required by that
			 subsection.
					(2)Form of reportThe report under paragraph (1) shall be submitted in unclassified form, but may include a
			 classified annex.
					(d)FundingOf the amounts authorized to be appropriated for 2014 for the Department of Homeland Security, the
			 Secretary of Homeland Security is authorized to obligate and expend not
			 more than $2,000,000 for the National Research Council report.
				IIIHomeland Security Cybersecurity Workforce
			301.Homeland security cybersecurity workforce
				(a)In generalSubtitle C of title II of the Homeland Security Act of 2002, as amended by sections 101, 102, 103,
			 104, 105, and 201, is further amended by adding at the end the following
			 new section:
					
						230A.Cybersecurity occupation categories, workforce assessment, and strategy
							(a)Short titleThis section may be cited as the Homeland Security Cybersecurity Boots-on-the-Ground Act.
							(b)Cybersecurity occupation categories
								(1)In generalNot later than 90 days after the date of the enactment of this section, the Secretary shall develop
			 and issue comprehensive occupation categories for individuals performing
			 activities in furtherance of the cybersecurity mission of the Department.
								(2)ApplicabilityThe Secretary shall ensure that the comprehensive occupation categories issued under paragraph (1)
			 are used throughout the Department and are made available to other Federal
			 agencies.
								(c)Cybersecurity workforce assessment
								(1)In generalNot later than 180 days after the date of the enactment of this section and annually thereafter,
			 the Secretary shall assess the readiness and capacity of the workforce of
			 the Department to meet its cybersecurity mission.
								(2)ContentsThe assessment required under paragraph (1) shall, at a minimum, include the following:
									(A)Information where cybersecurity positions are located within the Department, specified in
			 accordance with the cybersecurity occupation categories issued under
			 subsection (b).
									(B)Information on which cybersecurity positions are—
										(i)performed by—
											(I)permanent full time departmental employees, together with demographic information about such
			 employees’ race, ethnicity, gender, disability status, and veterans
			 status;
											(II)individuals employed by independent contractors; and
											(III)individuals employed by other Federal agencies, including the National Security Agency; and
											(ii)vacant.
										(C)The number of individuals hired by the Department pursuant to the authority granted to the
			 Secretary in 2009 to permit the Secretary to fill 1,000 cybersecurity
			 positions across the Department over a three year period, and information
			 on what challenges, if any, were encountered with respect to the
			 implementation of such authority.
									(D)Information on vacancies within the Department’s cybersecurity supervisory workforce, from first
			 line supervisory positions through senior departmental cybersecurity
			 positions.
									(E)Information on the percentage of individuals within each cybersecurity occupation category who
			 received essential training to perform their jobs, and in cases in which
			 such training is not received, information on what challenges, if any,
			 were encountered with respect to the provision of such training.
									(F)Information on recruiting costs incurred with respect to efforts to fill cybersecurity positions
			 across the Department in a manner that allows for tracking of overall
			 recruiting and identifying areas for better coordination and leveraging of
			 resources within the Department.
									(d)Workforce strategy
								(1)In generalNot later than 180 days after the date of the enactment of this section, the Secretary shall
			 develop, maintain, and, as necessary, update, a comprehensive workforce
			 strategy that enhances the readiness, capacity, training, recruitment, and
			 retention of the cybersecurity workforce of the Department.
								(2)ContentsThe comprehensive workforce strategy developed under paragraph (1) shall include—
									(A)a multiphased recruitment plan, including relating to experienced professionals, members of
			 disadvantaged or underserved communities, the unemployed, and veterans;
									(B)a 5-year implementation plan;
									(C)a 10-year projection of the Department’s cybersecurity workforce needs; and
									(D)obstacles impeding the hiring and development of a cybersecurity workforce at the Department.
									(e)Information security trainingNot later than 270 days after the date of the enactment of this section, the Secretary shall
			 establish and maintain a process to verify on an ongoing basis that
			 individuals employed by independent contractors who serve in cybersecurity
			 positions at the Department receive initial and recurrent information
			 security training comprised of general security awareness training
			 necessary to perform their job functions, and role-based security training
			 that is commensurate with assigned responsibilities. The Secretary shall
			 maintain documentation to ensure that training provided to an individual
			 under this subsection meets or exceeds requirements for such individual’s
			 job function.
							(f)UpdatesThe Secretary shall submit to the appropriate congressional committees annual updates regarding the
			 cybersecurity workforce assessment required under subsection (c),
			 information on the progress of carrying out the comprehensive workforce
			 strategy developed under subsection (d), and information on the status of
			 the implementation of the information security training required under
			 subsection (e).
							(g)GAO studyThe Secretary shall provide the Comptroller General of the United States with information on the
			 cybersecurity workforce assessment required under subsection (c) and
			 progress on carrying out the comprehensive workforce strategy developed
			 under subsection (d). The Comptroller General shall submit to the
			 Secretary and the appropriate congressional committees a study on such
			 assessment and strategy.
							(h)Cybersecurity Fellowship ProgramNot later than 120 days after the date of the enactment of this section, the Secretary shall submit
			 to the appropriate congressional committees a report on the feasibility of
			 establishing a Cybersecurity Fellowship Program to offer a tuition payment
			 plan for undergraduate and doctoral candidates who agree to work for the
			 Department for an agreed-upon period of time..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding after the item relating to
			 section 230 (as added by section 201) the following new item:
					
						
							Sec. 230A. Cybersecurity occupation categories, workforce assessment, and strategy..
				302.Personnel authorities
				(a)In generalSubtitle C of title II of the Homeland Security Act of 2002, as amended by sections 101, 102, 103,
			 104, 105, 106, 201, and 301 is further amended by adding at the end the
			 following new section:
					
						230B.Personnel authorities
							(a)In general
								(1)Personnel authoritiesThe Secretary may exercise with respect to qualified employees of the Department the same authority
			 that the Secretary of Defense has with respect to civilian intelligence
			 personnel and the scholarship program under sections 1601, 1602, 1603, and
			 2200a of title 10, United States Code, to establish as positions in the
			 excepted service, appoint individuals to such positions, fix pay, and pay
			 a retention bonus to any employee appointed under this section if the
			 Secretary determines that such is needed to retain essential personnel.
			 Before announcing the payment of a bonus under this paragraph, the
			 Secretary shall submit to the Committee on Homeland Security of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a written explanation of such determination. Such
			 authority shall be exercised—
									(A)to the same extent and subject to the same conditions and limitations that the Secretary of Defense
			 may exercise such authority with respect to civilian intelligence
			 personnel of the Department of Defense; and
									(B)in a manner consistent with the merit system principles set forth in section 2301 of title 5,
			 United States Code.
									(2)Civil service protectionsSections 1221 and 2302, and chapter 75 of title 5, United States Code, shall apply to the positions
			 established pursuant to the authorities provided under paragraph (1).
								(3)Plan for execution of authoritiesNot later than 120 days after the date of the enactment of this section, the Secretary shall submit
			 to the Committee on Homeland Security of the House of Representatives and
			 the Committee on Homeland Security and Governmental Affairs of the Senate
			 a report that contains a plan for the use of the authorities provided
			 under this subsection.
								(b)Annual reportNot later than one year after the date of the enactment of this section and annually thereafter for
			 four years, the Secretary shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a detailed report
			 (including appropriate metrics on actions occurring during the reporting
			 period) that discusses the processes used by the Secretary in implementing
			 this section and accepting applications, assessing candidates, ensuring
			 adherence to veterans’ preference, and selecting applicants for vacancies
			 to be filled by a qualified employee.
							(c)Definition of qualified employeeIn this section, the term qualified employee means an employee who performs functions relating to the security of Federal civilian information
			 systems, critical infrastructure information systems, or networks of
			 either of such systems..
				(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding after the item relating to
			 section 230A (as added by section 301) the following new item:
					
						
							Sec. 230B. Personnel authorities..
				
	Passed the House of Representatives July 28, 2014.Karen L. Haas,Clerk
